Citation Nr: 1026903	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE

Entitlement to payment for or reimbursement of unauthorized 
medical services received at Sutter Amador Hospital from March 2, 
2004 to March 3, 2004, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1963.  He died in March 2004.  The appellant seeks benefits based 
upon having borne the expenses of the Veteran's last sickness.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 decision of the Department of Veterans Affairs 
(VA) Northern California Health Care System (Medical Center), 
located in Martinez, California.

The Veteran testified before the undersigned Veterans Law Judge 
in February 2010.  A transcript of the hearing is of record.

This case was remanded by the Board in September 2005 and May 
2008 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  The appellant has standing to show that she incurred expenses 
associated with the Veteran's last sickness and burial.

2.  The Veteran died in March 2004, and the appellant filed a 
claim for accrued benefits within one year of the date of his 
death.


3.  At the time of the Veteran's death, his claim for entitlement 
to reimbursement for or payment for medical expenses incurred by 
the Veteran for unauthorized medical services received at Sutter 
Amador Hospital from March 2, 2004 to March 3, 2004, was still 
pending.

4.  The Veteran incurred expenses for unauthorized medical 
services received at Sutter Amador Hospital from March 2, 2004 to 
March 3, 2004.

5.  The Veteran did not have any adjudicated service-connected 
disabilities and was not a participant in a vocational 
rehabilitation program.

6.  The Veteran had a health-plan contract with Medicare and 
Medi-Cal for coverage of the treatment that is the subject of 
this claim; thus, he was not personally liable for emergency 
treatment.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for or payment of 
medical expenses for medical services received at Sutter Amador 
Hospital from March 2, 2004 to March 3, 2004, for the purpose of 
accrued benefits, have not been met.   
38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 
2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A claim for accrued benefits, by its very nature, is a claim for 
past-due and unpaid benefits, so it must be adjudicated on the 
basis of the evidence of record at the relevant time in question, 
that is, the evidence of record at the date of the Veteran's 
death.  Because the Board's review is limited to evidence within 
this time frame, no reasonable possibility exists that further 
notice or assistance would aid the appellant in substantiating 
the claim, and any deficiencies of notice or assistance would be 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the duty to notify and assist is 
not required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).   

The Board is also satisfied there was substantial compliance with 
the September 2005 and May 2008 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).   In accordance with the September 2005 
remand, the appellant exercised her right to appoint a 
representative in this matter.  Further, although the Board 
acknowledges that both remands directed that the appellant be 
provided with a Travel Board hearing in this matter, the Board 
finds that the February 2010 hearing before a Veterans Law Judge 
via video-conference (Video Conference hearing) adequately 
provided the appellant with an opportunity to submit additional 
evidence and testimony on her behalf.  Further, the appellant was 
expressly informed in a September 2005 notice letter that, by 
"by accept[ing] this video hearing, it will be the only hearing 
to which you are entitled before the Board" and that she will 
waive her right to an "in person" Board hearing under 38 C.F.R. 
§ 20.700.  Such was also acknowledged at her February 2010 
personal hearing.  See  Hearing Transcript (T.) at p 2.  
Accordingly, the Board finds that there has been substantial 
compliance with the Board's previous remands and, as such, there 
is no Stegall violation in this case.

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accrued Benefits

The appellant seeks accrued benefits based upon the Veteran's 
claim for entitlement to payment for or reimbursement for 
unauthorized medical services received at Sutter Amador Hospital 
from March 2, 2004 to March 3, 2004, for accrued benefits 
purposes.

Although a veteran's claim terminates with that veteran's death, 
a qualified survivor may carry on, to a limited extent, the 
deceased veteran's claim by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 
7 Vet. App. 42, 47 (1994).  

The law provides that, where a Veteran's death occurs after 
December 1, 1962, in certain circumstances, "only so much of the 
accrued benefit may be paid as may be necessary to reimburse the 
person who bore the expense of last sickness or burial."  
38 C.F.R. § 3.1000(a)(5) (2009).  Thus, the person who bore the 
cost of a veteran's burial or funeral expenses may, in some 
cases, be a qualified survivor for purposes of establishing a 
claim for purposes of accrued benefits.  

In addition, the law also provides that an application for 
accrued benefits must be filed within one year after the date of 
a veteran's death under 38 C.F.R. § 3.1000(d)(5).

While an accrued benefits claim is separate from a veteran's 
claim filed prior to death, the accrued benefits claim is 
derivative of that veteran's claim; thus, an appellant takes a 
veteran's claim as it stood on the date of death, but within the 
limits established by law.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).  Therefore, in order for a claimant 
to be entitled to accrued benefits, a veteran must have had a 
claim pending at the time of his death for such benefits or else 
be entitled to them under an existing rating or decision.  38 
U.S.C.A. 
§§ 5101(a), 5121(a) (West 2002); see also Jones v. West, 136 F.3d 
1296, 1299-1300 (Fed. Cir. 1998).  

In this case, the appellant submitted a January 2005 application 
for reimbursement indicating that she incurred expenses in the 
amount of $1,361 related to the deceased Veteran's burial.  In 
addition, she also submitted copies of funeral expense reports 
and other receipts demonstrating that she incurred these costs.  
Accordingly, because she incurred expenses associated with the 
Veteran's last sickness and burial, she may be entitled to 
accrued benefits to the limited extent authorized the provisions 
of 38 C.F.R. § 3.1000(a)(5).  Emphasis is placed on the fact that 
these actions are being documented solely for the purpose of 
showing that the appellant has standing in this appeal, .i.e. 
that she is a qualified survivor.  The issue of entitlement to 
payment of VA burial benefits was previously considered and 
addressed in a May 2008 Board decision.

Turning to the next consideration, as the Veteran died in March 
2004, her January 2005 application for accrued benefits was 
received within one year after the date of the Veteran's death.  
Accordingly, under 38 C.F.R. § 3.1000(d)(5), her claim was timely 
filed.  

In addition, at the time of his death in March 2004, the Veteran 
had a claim pending for entitlement to payment for or 
reimbursement of unauthorized medical services received at Sutter 
Amador Hospital from March 2, 2004 to March 3, 2004.  While the 
exact date that the claim for unreimbursed medical expenses was 
received by VA is not entirely clear, it appears to have been 
submitted shortly after he received treatment at Sutter Amador 
Hospital, because, in April 2004, the VA Medical Center issued a 
letter denying his claim.  Based on this evidence, the Board 
infers that this claim was pending at the time of his death.

In light of the above, the appellant has demonstrated that she 
meets basic eligibility requirements necessary to file an accrued 
benefits claim.  She is a qualified survivor for purposes of 
establishing a claim for purposes of accrued benefits.  
Therefore, the Board may proceed with an adjudication regarding 
the merits of the claim at this time.  However, to the extent 
that the appellant also claims entitlement to unauthorized 
medical expenses in the form of travel expenses for transporting 
the Veteran to and from VA treatment facilities prior to his 
death (see T. at p. 3-4), there is nothing in the record 
suggesting that the Veteran had ever filed a claim for such 
travel expenses.  As such, entitlement to reimbursement for 
travel expenses was not pending at the time of his death and, as 
such, cannot be considered as part of the appellant's accrued 
benefits claim.  Accordingly, the Board is limited to considering 
only whether the Veteran, at the time of his death, may have been 
entitled to payment for or reimbursement of unauthorized medical 
services received at Sutter Amador Hospital from March 2, 2004, 
to March 3, 2004.



Payment for or Reimbursement of Private Medical Expenses  

A review of the record reveals that, prior to his death, from 
March 2, 2004, to March 3, 2004, the Veteran incurred private 
medical expenses for treatment he received at Sutter Amador 
Hospital.  According to the March 2004 bill of services, he 
incurred charges in the total amount of $718.42, which 
encompassed drug, laboratory, and emergency room expenses.  In a 
May 2004 statement in support of her accrued benefits claim for 
unreimbursed medical expenses, the appellant asserted that, 
because the VA facility was understaffed and overbooked, he 
required this private medical treatment, implying that these 
services should be reimbursed by VA.

Initially, the Board notes that in claims involving payment or 
reimbursement by VA for medical expenses incurred as a result of 
treatment at a private facility, it must first be determined 
whether the services for which payment is sought were authorized 
by VA.  See 38 U.S.C.A. § 1703(a) (2002).  In this case, it has 
not been alleged, nor does the evidence demonstrate, that VA 
contracted with Sutter Amador Hospital to furnish for any of 
services enumerated in 38 U.S.C.A. § 1703 to the Veteran.  
Rather, the appellant, in a May 2004 statement, explained that it 
was the appellant and the Veteran, not VA, who contacted the non-
VA facility for treatment.  

As VA did not contract for the medical expenses incurred by the 
Veteran at Sutter Amador Hospital from March 2, 2004 to March 3, 
2004, under 38 U.S.C.A. § 1703, it must be determined whether the 
claimant is otherwise entitled to payment or reimbursement for 
services not previously authorized.  See 38 U.S.C.A. §1728(a); 
the Veterans Millennium Healthcare and Benefits Act (Millennium 
Act), 
38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 
(1994).  

When, as here, a veteran receives treatment at a non-VA facility 
without prior authorization, there are two statutes that allow 
for him or her to be paid or reimbursed for the medical expenses 
incurred for that treatment:  38 U.S.C.A. 
§ 1728 and 38 U.S.C.A. § 1725.   Application of either statute is 
generally dependent on whether a veteran has an adjudicated 
service-connected disability.

As an initial matter, the Board recognizes that, while this 
appeal was pending, the statutes that provide for reimbursement 
or payment of non-VA emergency treatment (38 U.S.C.A. §§ 1725 and 
1728) were amended, effective October 10, 2008.  Pub.L. 110-387, 
Title IV, § 402(a), 122 Stat. 4123.  With respect to both 
sections,  legislative change of interest is that the word 
"shall" in the first sentence replaced the word "may." This made 
the payment or reimbursement by VA of treatment non-
discretionary, if a veteran satisfied the requirements for such 
payment.  In other words, under the versions of § 1725 or § 1728 
in effect prior to October 10, 2008, payment of such medical 
expenses was not mandatory even if all conditions for the payment 
were met.  Under both versions, the conditions set out in the 
remainder of the statute must be met in order for VA to make 
payment or reimbursement.

The Board need not here determine whether § 1725 or § 1728 as 
revised, effective October 10, 2008 are to be given retroactive 
effect.  This is because under either version the result is the 
same.  The appeal must be denied.

Parenthetically, the Board notes amendments were again made to § 
1725, effective February 1, 2010.  Those changes pertained to 
payment made on the Veteran's behalf by a third party.  Again, 
there was no indication as to effective date of change; and, like 
above, if it were determined that the change did apply this 
appeal, the outcome of the decision would not be altered.

Under the pre October 2008 provisions of 38 U.S.C.A. § 1728, VA 
may reimburse veterans for unauthorized medical expenses incurred 
in non-VA facilities for the reasonable value of such care or 
services (including travel and incidental expenses as provided) 
where:  (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous to 
life or health; (2) such care or services were rendered to a 
veteran in need thereof (A) for an adjudicated service-connected 
disability, (B) for nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated service-connected 
disability, (C) for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-connected 
disability, or (D) for any illness, injury, or dental condition 
in the case of a veteran who is participating in a vocational 
rehabilitation program [and who meets the other enumerated 
criteria]; and (3) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practicable.  38 
U.S.C.A. § 1728(a) (West 2002).

Similarly, under the amended provisions 38 U.S.C.A. § 1728, 
effective from October 2008, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, shall be paid when the 
Veteran received care for:  (a) an adjudicated service-connected 
disability; (b) nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability; (c) any disability of a Veteran who has a total 
disability permanent in nature resulting from a service-connected 
disability; or (d) any illness, injury or dental condition in the 
case of a Veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or medical services for 
any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 
1728(a)(2) (West 2002 & Supp 2009); 38 C.F.R. § 17.120(a) (2009).

Unfortunately, prior to his death, the Veteran in this case had 
no adjudicated service-connected disabilities and was not 
participating in a vocational rehabilitation program.  
Consequently, there is no possibility that he met any of the 
requisite elements under the pre-amended or amended regulations 
of 38 U.S.C.A. § 1728 for payment or reimbursement of these 
unauthorized medical expenses.  Therefore, the only possible 
means to reimbursement of the unauthorized medical expenses in 
this case is by way of 38 U.S.C.A. § 1725, which authorizes 
payment or reimbursement of non-VA emergency medical services for 
nonservice-connected disorders if certain conditions are met. 

Under both the pre-October 2008 and amended provisions of 38 
U.S.C.A. § 1725, a veteran will be eligible for reimbursement for 
emergency treatment if, among other things, he or she "is 
personally liable for emergency treatment."  38 U.S.C.A. 
§ 1725(b)(1) (West 2002 & Supp. 2009).  It is further provided 
under both the pre-amended and amended regulations that a veteran 
will be "personally liable for emergency treatment" if he or 
she "(A) is financially liable to the provided of emergency 
treatment for that treatment; (B) has no entitlement to care or 
services under a health-plan contract . . . (C) has not other 
contractual or legal recourse against a third party that would, 
in whole or in part, extinguish such liability to the provider; 
and (D) is not eligible for reimbursement for medical care or 
services under section 1728 of this title."  Id.  In reference 
to the requirement of not being entitled to care or services 
under a health-plan contract, the term "health-plan contract" 
is defined to include "an insurance policy or contract, medical 
or hospital service agreement, membership or subscription 
contract, or similar arrangement under which health services for 
individuals are provided or the expenses of such services are 
paid."  38 U.S.C.A. § 1725(f)(2) (West 2002 & Supp. 2009).

To prevail in this appeal, therefore, the evidence must show that 
the Veteran had no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment.  However, in this case, the evidence indicates that 
the Veteran had coverage under Medicare and Medi-Cal for the 
treatment he received at Sutter Amador Hospital from March 2, 
2004 to March 3, 2004.  Looking to the bill of services rendered 
by the hospital in March 2004, provider numbers were provided for 
Medicare and O/P Medi-Cal as a "payer."  Importantly, of the 
total charges, only $28.42 was identified as a "non-covered 
charge."  Accordingly, his medical expenses were at least, in 
part, covered under a health-plan contract.   This is consistent 
with the appellant's January 2005 statement that the Veteran's 
medical expenses had been paid by VA, Medicare, and Medi-Cal, as 
well as the appellant's testimony before the undersigned 
Veteran's Law Judge in February 2010 where it was expressly 
conveyed that there were no unreimbursed medical expenses other 
than her travel expenses.  T. p. 4.

Importantly, the statute does not designate any minimum amount 
that must be paid to be excluded from coverage under the 
Millenium Act; rather, it only requires that just that a portion 
of the Veteran's expenses be covered.  Moreover, there is no 
limitation under § 1725 that might possibly exclude a Medicare or 
Medi-Cal policy from the definition of a "'health-plan 
contract."  Therefore, the Board finds that the Veteran had at 
least partial coverage under Medicare and Medi-Cal, which covered 
all but $28.42 of the expenses he incurred at Sutter Amador 
Hospital from March 2, 2004, to March 3, 2004.  As such, the 
Veteran was not "personally liable for emergency treatment" and 
he did not meet the eligibility requirements of 38 U.S.C.A. § 
1725(b) for reimbursement.

Accordingly, as the preponderance of the evidence is against the 
appellant's accrued benefits claim, the Board must deny 
reimbursement for or payment for unauthorized medical services  
received at Sutter Amador Hospital from March 2, 2004 to March 3, 
2004.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2009).



(CONTINUED NEXT PAGE)


ORDER

Payment for or reimbursement for medical expenses incurred by the 
Veteran reimbursement for or payment for unauthorized medical 
services received at Sutter Amador Hospital from March 2, 2004 to 
March 3, 2004, for accrued benefits purposes, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


